16 So. 3d 1047 (2009)
Andre MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6050.
District Court of Appeal of Florida, First District.
September 10, 2009.
*1048 Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant's sentence as a prison releasee reoffender is affirmed. Harris v. State, 5 So. 3d 750 (Fla. 1st DCA 2009). The cause is remanded for correction of the written sentence so that it conforms to the trial court's oral pronouncement. Ashley v. State, 850 So. 2d 1265 (Fla.2003).
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.